PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,634,103
Issue Date: 22 Apr 2017
Application No. 14/782,190
Filing or 371(c) Date: 2 Oct 2015
Attorney Docket No. 460357US41X PCT and/or 532243US (DD14004)


:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed October 5, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The petition pursuant to 37 C.F.R. § 5.25 is DISMISSED. 

This decision concerns PCT application number PCT/IB2013/001017 filed April 3, 2103.

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on October 5, 2020, requesting expedited handling of the aforementioned petition seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Office records show the required fee was charged to Deposit Account number 15-0030 on November 22, 2021.  The petition seeking a retroactive license for foreign filing under 35 U.S.C. § 184 has been accorded expedited handling.

As a preliminary matter, Petitioner has filed a plurality of related petitions.  This petition differs from the rest, in that it is not clear that this petition is associated with this application.  The undersigned attempted to contact Petitioner on November 17, 2021 at 10:13 AM and left a voicemail, but as of the posting of this decision for mailing, the call does not appear to have been returned.



a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 
containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) An explanation of why the material was filed 
abroad through error without the required license under § 5.11 first having been obtained; and,
The required fee (§ 1.17(g) of this chapter).

The petition complies with requirements (1), (2), (3)(ii), and (4) of 37 C.F.R. § 5.25.  Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent application material was filed;1 the dates on which the material was filed in another country;2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3 a showing that the license has been diligently sought after discovery of the proscribed foreign filing;4 and, the required petition fee (Office records show the required fee was charged to Deposit Account number 15-0030 on November 22, 2021). 

The petition fails to comply with requirement (3)(iii) of 37 C.F.R. § 5.25.  A discussion follows.

The relevant parties are as follows:

Declarant Veronique Robert is a patent engineer at Commissariat A L’engergie Atomique Et Aux Ene Alt (CEA).5 
Declarant Robert directed the filing of the PCT application.6
At the time of filing, declarant Robert had no knowledge of the requirements of 35 U.S.C. § 184 and 37 C.F.R. 
§ 5.11(a),7 and first learned of the same on December 8, 2017.8
The foreign filing was made by declarant Alexandre Popoff,9 patent counsel for Commissariat A L’engergie Atomique Et Aux Ene Alt (CEA).10  Declarant Popoff was unaware that inventive activity had occurred in the USA at the time.11 

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, first, it is not clear that this petition is associated with this application.

This application was filed on October 2, 2015, and the docket number that is associated with it is 460357US41X PCT.  See the Application Data Sheet included on initial deposit. The undersigned has reviewed the electronic record, and has not located any paper therein – either papers mailed by the Office or papers filed by the Applicants - that contains any docket number other than 460357US41X PCT, except for this petition, which lists the docket number as 532243US (DD14004).

Moreover, this application was filed on October 2, 2015, and issued as US Patent number 9,634,103 on April 25, 2017.  As such, when this petition was originally submitted to the UPSTO on April 27, 2018, Petitioner would have known that the USPTO had assigned the application number 14/782,190 to this application.  Yet no serial number or filing date was listed on the April 27, 2018 filing:

[AltContent: ][AltContent: ]
    PNG
    media_image2.png
    268
    670
    media_image2.png
    Greyscale




[AltContent: ]
    PNG
    media_image3.png
    393
    616
    media_image3.png
    Greyscale

As such, it does not appear that this petition is associated with this application.

Second, the following items must be addressed on renewed petition: 

What procedure, if any, does Commissariat A L’engergie Atomique Et Aux Ene Alt (CEA) have when filing an 

If such a procedure was in place, why was the procedure not followed in this instance?  In addition, when was this procedure implemented?

If no procedure was in place, how does the applicant ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a)?  

Has Commissariat A L’engergie Atomique Et Aux Ene Alt (CEA) filed abroad previously where inventive activity occurred in the USA, or was this the first time?

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED.  A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. 
§ 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. § 185 will be taken.  

The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.”  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,12 hand-delivery,13 or facsimile.14  If Petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-Web15 and the document code should be RETR.LICENSE.  If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.  


I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.16  All other inquiries concerning examination procedures should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 PCT.  Petition, page 3; Robert verified statement, paragraphs 3-5; Popoff verified statement, paragraphs 2-5; and, copy of the filing receipt.
        2 April 3, 2103.  Petition, page 3; Robert verified statement, paragraph 3; and, copy of the “information sheet.” 
        3 Robert verified statement, paragraph 6. 
        4 Id. at paragraphs 9-27 and “refiled petition for retroactive license under 35 U.S.C. 184.”  
        5 Robert verified statement, paragraph 1. 
        6 Id. at 3.
        7 Id. at 7.
        8 Id. at 8-9.
        9 Id. at 3 and Popoff verified statement, paragraph 2.
        10 Popoff verified statement, paragraph 1.
        11 Id. at 3-5.
        12 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        13 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        14 (571) 273-8300: please note this is a central facsimile number.  
        15 https://www.uspto.gov/patents/apply
        16 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).